DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, 15-17 are rejected under 35 U.S.C. 102(e) as being anticipated by Lessing (US-2017/0291806).

Referring to claims 1-3, 8-10, 15-17. Lessing et al (herein “Lessing”) discloses a “Soft Robotic Actuators For Positioning, Packaging, and Assembling”. See Figs. 1-12 and respective portions of the specification. Lessing further discloses a sorting system utilizing an inflatable actuator, the system comprising: an inflatable actuator (100), the inflatable actuator disposed in a cantilever beam orientation atop a support surface (See Fig. 4a-4c); an inflation component (120) coupled to the inflatable actuator to provide an inflation force (See Sect. 0065), wherein when the inflatable actuator is uninflated, a . 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lessing et al (US-2017/0291806).

Referring to claims 1-3, 15-17. Lessing et al (herein “Lessing”) discloses a “Soft Robotic Actuators For Positioning, Packaging, and Assembling”. See Figs. 1-12 and respective portions of the specification. Lessing further discloses a sorting system utilizing an inflatable actuator, the system comprising: an inflatable actuator (100), the inflatable actuator disposed in a cantilever beam orientation atop a support surface (See Fig. 4a-4c); an inflation component (120) coupled to the inflatable actuator to provide an inflation force (See Sect. 0065), wherein when the inflatable actuator is uninflated, a portion of the inflatable actuator hangs off the support surface in a generally vertical orientation (See Fig. 4a-4c) and wherein the inflatable actuator is inflated, the portion of the inflatable actuator that extends past an end of the support surface moves away from the generally vertical orientation to make contact with an object to be sorted (See Fig. 4d-4e); wherein the inflatable actuator has at least one of a circular, ovoid, rectangular, triangular, or superellipse cross-section (See Fig.1, 4); and a control component (132, 136) configured to send and activation signal to the inflation component responsive to detection of an object to be sorted, and wherein the contact of the inflatable actuator with the object to be sorted causes the object to change from a first trajectory to a second trajectory (See Sect. 0003, 0070, Sect. 00112, 0114, 0119). Lessing further discloses a visual inspection camera (606) and a conveyor (604) for detecting objects as they are conveyed (See at least Fig. 6a-6b). 

Referring to claims 4-6, 18-20. Lessing disclose the invention as described above in detail. Lessing doesn’t explicitly disclose wherein the inflatable actuator comprises a 

Referring to claims 8-14. With respect to claims 8-14, the method described in these claims would inherently result from the use Lessing’s “Soft Robotic Actuators For Positioning, Packaging, and Assembling” as advanced above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirata (US-2016/0235426) discloses an “Endoscopic Treatment Instrument and Endoscope”. Hirata further discloses an actuator housed in a tubular portion, inflated by a gas supply, the actuator being a soft actuator in which a rubber tube (urethane) is provided with a PET. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655